DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 has been cancelled.  Claims 1 and 3-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,222,565 to Pichler et al. in view of European Patent No. WO2016/156566 to Nilsson. 
Regarding claim 1, the Pichler patent teaches a motor having a shaft 22 with two ends and one end has the sun gear 30 attached to it, the shaft is hollow with an inner and outer surface, a clutch 24 is connected between the two ends, and the carrier 36 inputs into the differential 18.  See Figure.

The Nilsson patent teaches a drive unit assembly, comprising: a first motor 40; a planetary gear assembly 60 comprising a sun gear 66, one or more planetary gears (gears shown attached to carrier 54) and a ring gear 62 and a carrier 54; wherein at least a portion of said sun gear is drivingly connected to the motor 40; wherein at least a portion of said carrier is drivingly connected to at least a portion of said one or more planetary gears of said planetary gear assembly; a differential assembly input member 32 drivingly connected to at least a portion of said carrier 54; a differential assembly drivingly connected to at least a portion of said differential assembly input member; a first axle half shaft  24 drivingly connected to at least a portion of said differential assembly and at least partially disposed within said hollow portion of a shaft connected to a motor 40 (shaft 52) said first shaft; and a second axle half shaft 22 drivingly connected to at least a portion of said differential assembly an axle connect and disconnect device 70;  wherein at least a portion of said axle connect and disconnect device is integrally connected to said carrier of said planetary gear assembly and said differential input member; and wherein said axle connect and disconnect device selectively connects and disconnects said differential assembly from driving engagement with said motor.  See Fig. 2 and pages 2 and 3 of the specification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the planetary gear and disconnect clutch of the Pichler patent so that the clutch is between the carrier of the planetary 
Regarding claim 17, the Pichler patent lacks a specific teaching that the motor may act as a generator.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that a motor can be used as a generator as this is a known configuration that is known in the art that motors can act as generators.
Allowable Subject Matter
Claims 3-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,156,348 to Swales et al. teaches an axle with a motor but lacks a disconnect clutch.
U.S. Publication No. 2017/0261082 to Pritchard et al. teaches a motor and a planetary gear, but lacks a teaching that the carrier is disconnected from the differential input.	
U.S. Publication No. 2002/0019284 to Aikawa et al. teaches a disconnect clutch but lacks a teaching of a planetary gear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JUSTIN HOLMES/Primary Examiner, Art Unit 3659